                      19-00777-NPO Dkt 10 Filed 03/17/19 Entered 03/17/19 16:31:32 Page 1 of 6

 Filll in this information to identify your case:
                                                                                                            Check if this is an amended plan, and list below
Debtor 1         Eddie C Allen                                                                            the sections of the plan that have been changed.
                                                                                                                          ___________________________
Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the Southern District of Mississippi

Case number 19-00777 NPO
(If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                              12/17



Part 1:           Notices


To             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
Debtors:       option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply with local rules and
               judicial rulings may not be confirmable. The treatment of ALL secured and priority debts must be provided for in this plan.

               In the following notice to creditors, you must check each box that applies.

                Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
To
                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
Creditors:
                 attorney, you may wish to consult one.
                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation
                 on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I). The
                 Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                 The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.
                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                 includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                 ineffective if set out later in the plan.



 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in partial
                                                                                                                           Included            Not included
              payment or no payment to the secured creditor.




 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out
                                                                                                                           Included            Not included
              in Section 3.4.



 1.3          Nonstandard provisions, set out in Part 8.                                                                   Included       [X] Not included




Part 2:       Plan Payments and Length of Plan

2.1      Length of Plan.
The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
creditors specified in this plan.


2.2      Debtor(s) will make regular payments to the trustee as follows:

Debtor shall pay $3,034.00 ([X] monthly,     semi-monthly,       weekly, or    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address: ___________________________


Holmes County Consolidated School
               19-00777-NPO Dkt 10 Filed 03/17/19 Entered 03/17/19 16:31:32 Page 2 of 6
313 Olive St
Lexington, MS 39095


                                          Mississippi Chapter 13 Plan
               19-00777-NPO Dkt 10 Filed 03/17/19 Entered 03/17/19 16:31:32 Page 3 of 6

Joint Debtor shall pay $30.00 (    monthly,     semi-monthly,       weekly, or    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered
by the court, an Order directing payment shall be issued to the debtor’s employer at the following address: ___________________________


2.3     Income tax returns/refunds.
        Check all that apply
[X] Debtor(s) will retain any income tax refunds received during the plan term.

    Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
over to the trustee all income tax refunds received during the plan term.

      Debtor(s) will treat income tax refunds as follows:
_______________________


2.4     Additional payments.
        Check one:
[X] None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

      Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated amount, and date of each payment.
______________________



Part 3:      Treatment of Secured Claims


3.1     Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.)
        Check all that apply.


      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.1(a)     Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of claim filed by
the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.
1st Mtg pmts to Pennymac Loan Services

Beginning MAY 2019 @ $1,674.00            Plan     Direct. Includes escrow      Yes      No
1st Mtg arrears to Pennymac Loan Services Through APRIL 2019 $5,231.04
3.1(b)      Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of
claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.

3.1(c)     Mortgage claims to be paid in full over the plan term:Absent an objection by a party in interest, the plan will be amended consistent
with the proof of claim filed by the mortgage creditor.
3.2     Motion for valuation of security, payment of fully secured claims, and modification ofundersecured claims.
Check one.
      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

     Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the amounts to
be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below at the lesser of any value
set forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on or before the objection deadline announced
in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in this paragraph.

Name of creditor Estimated amount of creditor’s total claim # Collateral                  Value of collateral Amount of secured claim Interest rate*

Jxn Area Fcu         $6,495.00                                    2006 Infinity G35       $5,000.00               $5,000.00                6.75%

Jxn Area Fcu         $7,170.00                                    2011 Nissan Maxima $6,000.00                    $6,000.00                6.75%

#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:
                 19-00777-NPO Dkt 10 Filed 03/17/19 Entered 03/17/19 16:31:32 Page 4 of 6

Name of creditor                                 Collateral                   Amount per month                                   Beginning



 *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District. For vehicles identified in § 3.2: The current
 mileage is 2006 Infinity G35, , 2011 Nissan Maxima,


 3.3      Secured claims excluded from 11 U.S.C. § 506.
 Check one.
       None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


 3.4      Motion to avoid lien pursuant to 11 U.S.C. § 522.
 Check one.
       None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


 3.5      Surrender of Collateral.
 Check one.
       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

      The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
 confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in
 all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                                    Collateral

Service Finance                                     Household goods - household goods

Tower Loan                                          Household goods - household goods




Part 4:       Treatment of Fees and Priority Claims
                                                                       4.1   General
 Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
 without postpetition interest.


 4.2     Trustee's fees
 Trustee’s fees are governed by statute and may change during the course of the case.


4.3     Attorney's fees
      No look fee: $3,600.00
         Total attorney fee charged: $3,600.00
         Attorney fee previously paid: $0.00
         Attorney fee to be paid in plan per confirmation order:$3,600.00

      Hourly fee: $______ (Subject to approval of Fee Application.)


4.4     Priority claims other than attorney’s fees and those treated in § 4.5.

       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5    Domestic support obligations.
      None . If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


      POST PETITION OBLIGATION: JENNIFER ANDERSON In the amount of $242.00 per month beginning MARCH 2019
To be paid       direct, [X] through payroll deduction, or       through the plan.


       PRE-PETITION ARREARAGE: In the total amount of _____ through _____ which shall be paid in full over the plan term, unless stated
               19-00777-NPO Dkt 10 Filed 03/17/19 Entered 03/17/19 16:31:32 Page 5 of 6
otherwise: _______

To be paid       direct,     through payroll deduction, or      through the plan.



Part 5:        Treatment of Nonpriority Unsecured Claims


5.1     Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.
[ ] The sum of $12,314.40.
[X] 40.00% of the total amount of these claims, an estimated payment of$12,314.40.

      The funds remaining after disbursements have been made to all other creditors provided for in this plan.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately$0.00.
        Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.


5.2    Other separately classified nonpriority unsecured claims (special claimants).Check one.

      None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

      The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

Name of           Basis for separate classification and           Approximate amount
                                                                                            Proposed treatment
creditor          treatment                                       owed

                                                                                            PAY AS UNSECURED DEBT (NON DISCHARGEABLE
Us Dept Of Ed     STUDENT LOAN                                    $79,423.00
                                                                                            DEBT)


Part 6:        Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
unexpired leases are rejected. Check one


      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7:           Vesting of Property of the Estate


7.1     Property of the estate will vest in the debtor(s) upon entry of discharge.



Part 8:             Nonstandard Plan Provisions


8.1     Check “None” or List Nonstandard Plan Provisions

      None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.



Part 9:                           Signature(s):


9.1    Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.
               19-00777-NPO Dkt 10 Filed 03/17/19 Entered 03/17/19 16:31:32 Page 6 of 6

/s/ Eddie C Allen
Signature of Debtor 1                                   Signature of Debtor 2

Executed on 03/17/2019                                  Executed on

226 Parks Road
Address Line 1                                          Address Line 1



Address Line 2                                          Address Line 2

Jackson, MS 39212
City, State and Zip Code                                City, State and Zip Code

________________                                        ________________
Telephone Number                                        Telephone Number



/s/ Edwin Woods
                                                                                Date: 03/17/2019
Signature of Attorney for Debtor(s)

5760 I55 North
Address Line 1

Suite 100
Address Line 2

Jackson, MS 39211
City, State and Zip Code

601-353-5000

[8893]
MS Bar Number

lwilkinson@bondnbotes.com
Email Address



                                          Mississippi Chapter 13 Plan
